Case 2:19-cv-00484-JDL Document 25 Filed 08/31/20 Page 1 of 7                   PageID #: 1525



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

HEATHER B.,                                  )
                                             )
                      Plaintiff              )
                                             )
v.                                           )       No. 2:19-cv-00484-JDL
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
                      Defendant              )

         REPORT AND RECOMMENDED DECISION ON MOTION TO REMAND

       The commissioner moves to remand this case following the plaintiff’s appeal of a

November 7, 2018, decision denying her application for Social Security Disability (“SSD”) and

Social Security Insurance (“SSI”) benefits, requesting that the court include specific language in

its remand order pertaining to the reevaluation of her physical residual functional capacity

(“RFC”). See Defendant’s Motion for Entry of Judgment Under Sentence Four of 42 U.S.C.

§ 405(g) with Reversal and Remand of the Cause to the Defendant (“Motion”) (ECF No. 15) at 1;

Memorandum of Law in Support of Defendant’s Motion . . . (“Memorandum”), commencing on

page 2 of Motion, at 2. Although the plaintiff agrees that remand is appropriate, she objects that

the instruction sought by the commissioner fails to properly cabin the scope of remand to the time

period from December 29, 2014, her alleged onset date of disability, through November 7, 2018,

the date of the decision. See [Plaintiff’s] Opposition to the Motion to Remand (“Opposition”)

(ECF No. 17), at 1, 5. I agree and, accordingly, recommend that the court grant the motion but

incorporate the plaintiff’s proposed limitation. Should the court adopt this recommended decision,

I further recommend that it deem the Plaintiff’s Itemized Statement of Errors (“Statement of

Errors”) (ECF No. 11), moot.



                                                 1
Case 2:19-cv-00484-JDL Document 25 Filed 08/31/20 Page 2 of 7                                     PageID #: 1526



                                                   I. Discussion

          The unfavorable decision from which the plaintiff appeals concerns the time period from

December 29, 2014, her alleged onset date of disability, through November 7, 2018, the date of

the decision. See Findings 2, 11, Record at 319, 331. The commissioner concedes that, “[a]fter

carefully reviewing this decision,” remand for further administrative proceedings pursuant to

sentence four of 42 U.S.C. § 405(g)1 is warranted. Memorandum at 2. However, the commissioner

requests that the court remand the action with the following instruction:

          Upon remand, the Appeals Council will instruct the Administrative Law Judge to:
          further evaluate the claimant’s physical residual functional capacity and describe
          the basis for each conclusion in the medical and nonmedical evidence; and take
          further action to complete the administrat[iv]e record resolving the above issues,
          and issue a new decision.

Id.

          The plaintiff, fearing that an open-ended instruction would allow the commissioner “to

take away, or threaten to take away,” a subsequent grant of benefits effective January 1, 2019,

requests that the court “properly cabin the scope of remand to the agency in this case,” Opposition

at 1-2, “limit[ing] the scope of the remand to [the] period ‘from December 29, 2014, through

November 7, 2018,’ the period before the Court, rather than allowing the Commissioner to use the

remand as a vehicle to reconsider the later grant[,]” id. at 5. She cites, inter alia, Dishman v.

Colvin, No. 2:16-cv-00082-JAW, 2017 WL 238419 (D. Me. Jan. 19, 2017) (rec. dec., aff’d Feb.

7, 2017), Steele v. Astrue, No. 2:09-cv-548-DBH, 2011 WL 4635136 (D. Me. Oct. 5, 2011) (rec.

dec., aff’d Oct. 25, 2011), and Jameson v. Astrue, Civil No. 09-cv-237-JD, 2010 WL 1568474



1
    Sentence four of section 405(g) provides:

          The court shall have power to enter . . . a judgment affirming, modifying, or reversing the decision
          of the Commissioner of Social Security, with or without remanding the cause for a rehearing.

42 U.S.C. § 405(g).

                                                           2
Case 2:19-cv-00484-JDL Document 25 Filed 08/31/20 Page 3 of 7                        PageID #: 1527



(D.N.H. Mar. 15, 2010) (rec. dec., aff’d Apr. 14, 2010)), for the propositions that the court has

authority to limit the scope of remand to the decision at issue to prevent the reopening of a later

decision granting benefits and that doing so is in the interest of justice. See id. at 3-4.

       The commissioner counters that, while he does not intend to revisit the subsequent grant

of disability benefits in this case, he objects to the plaintiff’s proposed language on the basis that

it trenches on his power to do so, conferred by 20 C.F.R. §§ 404.987, 404.988, 416.1487, 416.1488.

See Defendant’s Reply to Plaintiff’s Opposition to Defendant’s Motion for Remand (“Reply”)

(ECF No. 18) at 1 & n.1, 3; Memorandum at 4-5.

       He further contends that this “‘court is without authority to so restrain the Commissioner

with respect to a final decision that is not before it.’” Reply at 3 (quoting Moquin v. Berryhill,

Case No. 3:16-cv-10876-KAR, 2017 WL 1536403, at *2 (D. Mass. Apr. 27, 2017), appeal

dismissed, No. 17-1649 (1st Cir. Sept. 20, 2017)). See also, e.g., Letter dated June 18, 2020, from

Ronald W. Makawa to Christa K. Berry, Clerk of the Court (ECF No. 19) (appending Travis H. v.

Saul, 1:19-cv-00374-NT, 2020 WL 3128906 (D. Me. June 12, 2020)); Memorandum at 4 (quoting

Dishman, 2017 WL 238419, at *1, for the proposition that courts have “‘no jurisdiction to

pronounce judgment affecting a later application for benefits’”).

       I conclude that (i) the plaintiff’s requested instruction does not trench on the

commissioner’s regulatory power to reopen the subsequent grant of benefits, (ii) the court has

jurisdiction to limit the scope of remand to the period at issue in this appeal, and (iii) the court

should exercise that power in this case.

       The regulations on which the commissioner relies provide that he “may reopen a final

determination or decision on [his] own initiative” in three circumstances: (i) “[w]ithin 12 months

of the date of the notice of the initial determination, for any reason[,]” (ii) “[w]ithin four years of



                                                   3
Case 2:19-cv-00484-JDL Document 25 Filed 08/31/20 Page 4 of 7                                       PageID #: 1528



the date of the notice of the initial determination if we find good cause . . . to reopen the case[,]”

or (iii) “[a]t any time” in specific circumstances not claimed to be relevant here, for example, that

the determination “was obtained by fraud[.]” 20 C.F.R. §§ 404.987, 404.988, 416.1487, 416.1488.

The plaintiff’s request to limit review on remand to the time period at issue would prevent the

commissioner from using this remand as a vehicle to reopen the subsequent grant of benefits to

her. However, I fail to see, and the commissioner does not explain, how it would deprive him of

the power to take any of the above-listed actions with respect to a subsequent grant of benefits, if

warranted, in any context apart from remand.2

         Nor, as this court has previously found, does it lack the power to limit review on remand

to the period at issue in a Social Security appeal before it. In Dishman, as here, the claimant sought

temporal limiting instructions on remand “to forestall any possibility that, on remand, the

commissioner would reexamine [a subsequent] grant of SSI benefits effective September 1, 2016.”

Dishman, 2017 WL 238419, at *1. However, in Dishman, the claimant sought to do so by way of

“a motion to amend her complaint to limit judicial review and the entry of judgment to the period

from January 19, 2012, the date of the SSI application at issue, through September 1, 2016, the

effective date of a subsequent (November 11, 2016) grant of SSI benefits[.]” Id. The court denied


2
  The commissioner cites Lyons v. Astrue, Civil No. 3:11cv495-HEH, 2012 WL 2505184 (E.D. Va. June 4, 2012) (rec.
dec., aff’d June 28, 2012), for the proposition that “in certain situations, limiting the scope of review on remand ‘would
conflict with the Commissioner’s regulation[s] that permit[] the Commissioner to reopen a case.’” Reply at 3 (quoting
Lyons, 2012 WL 2505184, at *2). Lyons is distinguishable in that it concerned remand of a partially favorable case
in which benefits had been granted for a portion of the period at issue. See Lyons, 2012 WL 2505184, at *1. In any
event, even in such partially favorable cases, this court and courts in other jurisdictions have issued limiting
instructions to prevent the use of remand as a vehicle to reexamine a partial grant of benefits. See, e.g., Steele, 2011
WL 4635136, at *2 (limiting proceedings on remand to narrow issue presented on appeal to prevent reexamination of
portion of decision granting benefits); Jameson, 2010 WL 1568474, at *2-3 (limiting scope of remand to claimant’s
RFC for period “from his alleged onset date of March 8, 2006, through the determined onset date of May 17, 2008”
to prevent reexamination of portion of decision granting benefits). While such instructions might prevent a
reexamination on remand that otherwise might have been permissible pursuant to the governing regulations, courts
issuing such instructions have deemed it in the interest of justice to do so. See, e.g., Steele, 2011 WL 4635136, at *2
(“To interpret the court’s order as the commissioner has done . . . would have a chilling effect on the exercise of
claimants’ appeal rights[.]”); Jameson, 2010 WL 1568474, at *3 (“The law is designed to ensure that the ALJ makes
the right decision, not that the SSA [Social Security Administration] defeats the claim.”).

                                                            4
Case 2:19-cv-00484-JDL Document 25 Filed 08/31/20 Page 5 of 7                                    PageID #: 1529



that motion, reasoning that “the period after May 29, 2014 – the date of the adverse decision at

issue[,]” was “not properly before the court” and, hence, “the court ha[d] no jurisdiction to

pronounce judgment affecting [that] later application for benefits[.]” Id. Nonetheless, “in an

abundance of caution, and in keeping with this court’s precedent when claimants have raised

similar concerns,” the court clarified its decision by providing “that proceedings on remand shall

be limited to the adverse decision dated May 29, 2014, as modified by the Appeals Council on

January 19, 2016[,]” id., implicitly concluding that it had jurisdiction to do so.

         Moquin and Travis H., cited by the commissioner, are distinguishable in that, in those

cases, as in Dishman, claimants sought instructions limiting remand to a period postdating the

period at issue in the case before the court. See Moquin, 2017 WL 1536403, at *1-2 (claimant’s

proposed amendment of her complaint futile when she sought “relief beyond that which the court

has jurisdiction to grant” by requesting instruction “to limit review to a period that exceeds that

covered by the Commissioner’s decision[,]” ending on July 1, 2016, the date she was granted

benefits pursuant to a subsequent application, rather than March 17, 2015, the date of the decision

before the court); Travis H., 2020 WL 3128906, at *1-2 (claimant’s proposed amendment of

complaint futile when she sought the entry of judgment for the period through July 31, 2019, the

day before the date on which she was determined pursuant to a subsequent SSI application to be

disabled, and the court had “no jurisdiction over any action taken by Defendant after February 21,

2019[,]” the date of the adverse decision on appeal).3


3
  The commissioner cites two cases that do stand for the proposition that a court lacks jurisdiction to prevent the
commissioner from using a remand to reexamine a subsequent grant of disability benefits by limiting review on
remand to the time period at issue in the Social Security disability case on appeal. See Reply at 3, 5 (citing Surrusco
v. Berryhill, No. 16-CV-4649 (JFB), 2017 WL 3017197 (E.D.N.Y. July 17, 2017); Davis v. Astrue, No. 10-cv-404-
PB, 2011 WL 5006936 (D.N.H. Oct. 20, 2011)). The Surrusco court concluded that, because the claimant sought to
preclude review of a subsequent benefits determination that was “not part-and-parcel of the decision sub judice,” the
court was “without authority to so restrain the Commissioner with respect to a final decision that is not before it.”
Surrusco, 2017 WL 3017197, at *3. Similarly, the Davis court reasoned that, because the claimant was “effectively


                                                          5
Case 2:19-cv-00484-JDL Document 25 Filed 08/31/20 Page 6 of 7                                    PageID #: 1530



         Finally, the issuance of the requested instruction is appropriate in this case.                         The

commissioner requests, in the alternative, that the court issue an order of remand omitting the

language over which the parties disagree. See Memorandum at 6. While the court has done so in

the past, see, e.g., Smith v. Astrue, No. 2:12-cv-7-DBH, 2012 WL 4800176, at *1 (D. Me. Aug.

29, 2012) (rec. dec., aff’d Oct. 9, 2012) (claimant requested instruction to consider specific issues

on remand); Burns v. Astrue, Civil No. 09-109-P-H, 2009 WL 4910483, at *1 (D. Me. Dec. 13,

2009) (rec. dec., aff’d Jan. 6, 2010) (claimant requested instruction that commissioner order, rather

than suggest, that ALJ obtain consultative examinations on remand), I decline to do so in this

instance. “[I]n an abundance of caution, and in keeping with this court’s precedent when claimants

have raised similar concerns” that the commissioner will use remand as a vehicle to revisit a

subsequent favorable grant of disability benefits, Dishman, 2017 WL 238419, at *1, I recommend

that the court remand this case with the instruction that proceedings be limited to the period at

issue in the appeal before the court, namely, the period from December 29, 2014, through

November 7, 2018.4

                                                 II. Conclusion

         For the foregoing reasons, I recommend that the commissioner’s decision be VACATED

and the case REMANDED with the instruction that, “Upon remand, the Appeals Council will

instruct the Administrative Law Judge to further evaluate the claimant’s physical residual

functional capacity and describe the basis for each conclusion in the medical and nonmedical

evidence; take further action to complete the administrative record resolving the above issues; and


asking this court to prevent the Commissioner from consolidating” the case before the court with a subsequent case
granting benefits, the court had “no jurisdiction to either authorize or preclude the Commissioner from reopening that
application.” Davis, 2011 WL 5006936, at *2. However, that such instructions have the effect of preventing the
commissioner from revisiting a subsequent grant of benefits on remand does not strip the court of its power to cabin
the scope of the remand to the time period at issue in the appeal properly before it.
4
  While the commissioner disclaims any intent to revisit his subsequent grant of disability benefits on remand in this
case, see, e.g., Reply at 1 n.1, his counsel acknowledged at oral argument that, in some cases, this has happened.

                                                          6
Case 2:19-cv-00484-JDL Document 25 Filed 08/31/20 Page 7 of 7                     PageID #: 1531



issue a new decision. The scope of this remand is limited to the period from December 29, 2014,

through November 7, 2018.” Should the court agree, I further recommend that it DEEM the

Statement of Errors MOOT.

                                              NOTICE

       A party may file objections to those specified portions of a magistrate judge’s report or
proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
which de novo review by the district court is sought, together with a supporting memorandum
and request for oral argument before the district judge, if any is sought, within fourteen (14)
days after being served with a copy thereof. A responsive memorandum and any request for
oral argument before the district judge shall be filed within fourteen (14) days after the filing of
the objection.

        Failure to file a timely objection shall constitute a waiver of the right to de novo review
by the district court and to appeal the district court’s order.

       Dated this 29th day of August, 2020.
                                                     /s/ John H. Rich III
                                                     John H. Rich III
                                                     United States Magistrate Judge




                                                 7
